Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method for melting an object on a cable comprising a step of measuring a dimension of .
Xie et al (WO 2018/172470) teaches an apparatus for melting an object on a cable that comprises a cable support, a heater, a sensor and a computer system. Xie does not teach or suggest a method for melting an object on a cable comprising a step of measuring a dimension of the object during melting and changing a state of the heat source so that the heat source ceases producing heat in the heating zone in response to the measured dimension becoming equal to a target dimension.
Brotz (US Patent 6,443,616) discloses a sensor for detecting the melting point of plastic materials by way of a photoelectric sensor directed toward a heating zone and configured to acquire sensor data. Brotz does not teach or suggest a method for melting an object on a cable comprising a step of measuring a dimension of the object during melting and changing a state of the heat source so that the heat source ceases producing heat in the heating zone in response to the measured dimension becoming equal to a target dimension.
Locher et al (US 2005/0050713) discloses a continuous cable processing apparatus that comprises a funnel disposed in front of the processing zone, a pair of wheels operable to push a cable into the funnel when a cable is in a nip between the wheels and a motor operatively coupled for driving rotation of the wheels where a computer system is configured to activate the motor to drive rotation of the wheels in a cable pushing direction. Locher does not teach or suggest a method for melting an object on a cable comprising a step of measuring a dimension of the object during melting and changing a state of the heat source so that the heat source ceases producing heat in the heating zone in response to the measured dimension becoming equal to a target dimension.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746